DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 is objected to because of the following informalities:
Lines 3-4, which read “…the ring formed by the rod and fastener…” should read “…the ring formed by the plurality of rods and fasteners…”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-11, 13-19, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dominguez (US-20190090463-A1).
claim 7, Dominguez discloses a collapsible bait net comprising:
a rod (10) formed of fiber reinforced plastics (page 3, [0030], lines 1-6), said rod having a first end (65) and a second end (70) opposite the first end (see figure 3) (wherein the two semicircular rods connected at one point but disconnected at another such as in figure 3 form a single rod 10);
a fastener (75) connecting the first end of the rod to the second end of the rod such that the rod forms a ring (page 2, [0023]-[0024]);
a net (15) having an open end interwoven on the rod to secure the net to the rod (page 2, [0022]); and
at least three stabilizing cords (30; see figure 1A) (page 2, [0022]), wherein: 
	each stabilizing cord is looped around the rod and crimped (page 2, [0025]); and
	the at least three stabilizing cords are approximately equidistant about the ring formed by the rod from one another (page 2, [0022]).
Regarding claim 8, Dominguez discloses a collapsible bait net further comprising a draw cord (35; see figure 1A) connected to the stabilizing cords (page 2, [0022]).
Regarding claim 9, Dominguez discloses a collapsible bait net further comprising a draw cord (35; see figure 1A) connected to the stabilizing cords (page 2, [0022]) and a swivel connecting the stabilizing cords to the draw cord (page 2, [0025]). 
Regarding claim 10, Dominguez discloses a collapsible bait net wherein the net is generally conical (see figure 1A) (page 2, [0022]). 
Regarding claim 11, Dominguez discloses a collapsible bait net comprising four stabilizing cords (30; see figure 1A) spaced about the ring formed by the rod equidistant from one another (page 2, [0022]).
claim 13, Dominguez discloses a collapsible bait net wherein the fastener permanently connects the first end of the rod to the second end of the rod (page 3, [0030], lines 25-34, “Alternatively… allowing the end… to fit securely and permanently…”).
Regarding claim 14, Dominguez discloses a collapsible bait net wherein the net comprises a top portion having a diameter the same as the ring formed by the rod and fastener (claim 1) and a bottom portion (20; see figure 1A) that extends from the top portion in a conical shape to form a receptacle for bait (page 1, [0007]; page 2, [0022]). 
Regarding claim 15, Dominguez discloses a collapsible bait net comprising:
a plurality of rods (10) formed of fiber reinforced plastics (page 3, [0030], lines 1-6), each rod having a first end (65) and a second end (70) opposite the first end (see figure 4);
a plurality of fasteners (75) connecting the first end of one rod of the plurality of rods to the second end of an adjacent rod of the plurality of rods such that the plurality of rods and fasteners form a ring (page 2, [0023]-[0024]);
a net (15) having an open end interwoven on plurality of rods to secure the net to the plurality of rods and fasteners (page 2, [0022]); and
at least three stabilizing cords (30; see figure 1A) (page 2, [0022]), wherein: 
	each stabilizing cord is looped around a rod of the plurality of rods and crimped (page 2, [0025]); and
	the at least three stabilizing cords are approximately equidistant about the ring formed by the plurality of rods and fasteners from one another (page 2, [0022]).
Regarding claim 16, Dominguez discloses a collapsible bait net further comprising a draw cord (35; see figure 1A) connected to the stabilizing cords (page 2, [0022]).
claim 17, Dominguez discloses a collapsible bait net further comprising a draw cord (35; see figure 1A) connected to the stabilizing cords (page 2, [0022]) and a swivel connecting the stabilizing cords to the draw cord (page 2, [0025]).
Regarding claim 18, Dominguez discloses a collapsible bait net wherein the net is generally conical (see figure 1A) (page 2, [0022]).
Regarding claim 19, Dominguez discloses a collapsible bait net comprising four stabilizing cords (30; see figure 1A) spaced about the ring formed by the plurality of rods and fasteners, said stabilizing cords spaced equidistant from one another (page 2, [0022]).
Regarding claim 21, Dominguez discloses a collapsible bait net wherein each fastener permanently connects the first end of the rod to the second end of the adjacent rod (page 3, [0030], lines 25-34, “Alternatively… allowing the end… to fit securely and permanently…”).
Regarding claim 22, Dominguez discloses a collapsible bait net wherein the net comprises a top portion having a diameter the same as the ring formed by the plurality of rods and fasteners (claim 1) and a bottom portion (20; see figure 1A) that extends from the top portion in a conical shape to form a receptacle for bait (page 1, [0007]; page 2, [0022]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dominguez (US-20190090463-A1) in view of Philbrook (US-20060112610-A1).
Regarding claims 12 and 20, Dominguez does not disclose a collapsible bait net wherein a fastener is configured to allow rotation of the first end of a rod relative to the second end of the rod, or the adjacent rod, such that the rod, or a ring formed by a plurality of rods and fasteners, may be twisted.
Dominguez discloses a collapsible net wherein a fastener (38) is configured to allow rotation of the first end of a rod relative to the second end of the rod, such that the rod may be twisted (figures 3A-3D) (page 1, [0004]; page 2, [0006]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Dominguez with the fastener configured to allow rotation of a rod such that the rod may be twisted as disclosed by Philbrook for the benefit of minimizing the storage size of a net (Philbrook: abstract).
Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because claims 1-6 have been cancelled by applicant. A new ground(s) of rejection is made for new claims 7-22. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        
/MONICA L BARLOW/Primary Examiner, Art Unit 3644